                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                CHARLOTTE DIVISION
                                                3:19-CR-00307-RJC-DCK
                USA,                                         )
                                                             )
                                    Plaintiff,               )
                                                             )
                        v.                                   )       ORDER
                                                             )
                JONATHAN MYKEIL ROBINSON,                    )
                                                             )
                                    Defendant.               )
                                                             )

                             THIS MATTER is before the Court upon the Government’s Motion to

               Dismiss the Indictment following a second mistrial where a jury was not able to

               reach a unanimous verdict.

                             IT IS, THEREFORE, ORDERED that the Government’s motion is

               GRANTED and the Indictment, (Doc. No. 3), is DISMISSED.


Signed: April 6, 2021




                             Case 3:19-cr-00307-RJC-DCK Document 46 Filed 04/06/21 Page 1 of 1
